MAYFIELD, J.
The defendant was indicted for murder in the first degree, and was convicted and sentenced for murder in the second degree. The special venire for the trial Avas drawn on Saturday, and the trial was set for the folloAving Tuesday. All the orders of the court for the trial and venire appear to be regular. The sheriff served a copy of the venire on the defendant at 7 o’clock on the evening it was drawn, but no copy of the indictment at thjat time; but on Sunday he did serve the defendant with a copy of the indictment. This was a sufficient compliance with the statute (section 7840 of the Code of 1907) as to the service of a copy of the indictment and venire for the trial to be had on Tuesday following. The two copies need not be made or served at the same .time. — Barnett’s Case, 83 Ala. 40, 3 South. 612. The service of both was one entire day before the trial, and it is no ground for quashing the copy of the indictment, which was served on Sunday. Defendant had copy of both one *32entire day before the trial, not including Sunday; hence the motion to quash on this ground was properly overruled.
The evidence showed that defendant killed deceased by shooting him with a gun. The evidence was conflicting as to whether it was accidental or intentional. The verdict of the jury, therefore, properly determined the question of malice, and the degree of the homicide, which finding we cannot review on this appeal.
The requested charges refused to the defendant were each mere arguments, and were properly refused.— Mitchell’s Case, 133 Ala. 65, 32 South. 132.
Finding no error, the judgment must be affirmed.
Affirmed.
Dowdell, C. J., and Simpson and Denson, JJ., concur.